DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 have been presented for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al1 PGPUB 2017/0133009.
Referring to claim 1, Cho teaches the method for controlling an air conditioner, the method comprising:
obtaining a user voice including a state of a user [0185].
transmitting the user voice to an external server [0092].
receiving, from the external server, a control command obtained using a cooling tendency of the user determined based on a usage history of the air conditioner and the state of the user [0185].
controlling the air conditioner based on the control command [0185].
In summary, Cho teaches obtaining a user voice indicating that “it’s hot” and recognizes that statement with using the air conditioner based on previous associations.  In addition, it is 
Referring to claim 9, this is rejected on the same basis as set forth hereinabove.  Cho teaches the method and therefore teaches the system performing the method.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho as applied to claims 1 and 9 above, and further in view of Lee et al2 [Lee] KR 10-1670610.
Referring to claim 2, while Cho teaches the invention substantially as claimed above, it is not explicitly taught to determine a cooling tendency of a user by monitoring a user command, sensing data and weather based on a preset cycle.  Lee teaches learning a user pattern via collecting user action with respect to a boiler along with outdoor weather information, indoor room temperature [abstract and claims 1-2].  It would have been obvious to one of ordinary skill in the art to include the teachings of Lee into Cho because doing so would provide better control by observing past behavior with respect to certain environmental conditions and be able to better replicate a desired environment for the user based on those past observations.
Referring to claim 6, this is rejected on substantially the same basis as set forth hereinabove.  Lee explicitly teaches learning user patterns which is interpreted as machine learning or artificial intelligence.  While Lee is primarily concerned with a heating function (i.e. via boiler), Cho can perform heating and cooling.  Therefore, the Cho-Lee combination is interpreted as learning user behavior for both cooling and heating since the benefits for learning heating behavior directly translates over to cooling as well.  Or in other words, applying the teachings in Lee for cooling in Cho would have been obvious to one of ordinary skill in the art before the effective filing date because the same benefits for learning heating behavior directly translates over to cooling as well.
Referring to claims 10 and 14, this is rejected on the same basis as set forth hereinabove. 

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho as applied to claims 1 and 9 above, and further in view of Harrod et al [Harrod] PGPUB 2010/0070089.
Referring to claim 7, while Cho teaches the invention substantially as claimed above, it is not explicitly taught to further receive a voice message from the server corresponding to the control command.  Harrod explicitly teaches receiving voice messages corresponding to the control command [0147].  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Cho to include the teachings of Harrod because doing so would allow the user to receive a conformation to confirm the air conditioner operation.
Referring to claim 15, this is rejected on the same basis as set forth hereinabove.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho as applied to claims 1 and 9 above, and further in view of Nelson et al [Nelson] PGPUB 20150053781.
Referring to claim 8, while Cho teaches the invention substantially as claimed above, it is not explicitly taught to further transmit information regarding a detected user.   Nelson teaches learning each users voice for controlling an air conditioner [0125].  It would have been obvious to modify Cho to further send information regarding a detected user to the server so that the server could then control the air conditioner according to the users’ preferences as taught by Nelson. 
Allowable Subject Matter
Claims 3-5 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
he prior art of record does not teach or suggest either individually or in combination, cooling tendencies including rapid normal cooling; power-saving normal cooling; rapid windless cooling; and power-saving normal cooling with a combination of cooling, wind strength and temperature preference set by the user (claims 3 and 11) or sending sensed data along with air conditioner identification information with the user voice (claims 4 and 12).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A CONNOLLY whose telephone number is (571)272-3666. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK A CONNOLLY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        2/26/22


    
        
            
        
            
        
            
        
            
    

    
        1 Cited by applicant
        2 Cited by applicant, translation provided by examiner